118 N.J. 663 (1990)
573 A.2d 921
IN THE MATTER OF ROBERT J. MALLON, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
May 23, 1990.

ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ROBERT J. MALLON formerly of HILLSIDE, who was admitted to the Bar of this State *664 in 1974, and suspended from the practice of law by this Court's order of April 26, 1988, be disbarred;
And the Disciplinary Review Board's recommendation being based on its determination that respondent's conviction on one count of conspiracy to defraud the United States, in violation of 18 U.S.C. §§ 371,3623 and 2, and two counts of aiding and abetting the submission of materially false tax returns, in violation of 26 U.S.C. § 7206(1), was a serious crime of dishonesty that warrants disbarment;
And ROBERT J. MALLON having failed to appear or otherwise respond to this Court's Order to Show Cause as to why he should not be disbarred or otherwise disciplined; and good cause appearing
It is ORDERED that ROBERT J. MALLON is disbarred, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.